Citation Nr: 0103894	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  96-46 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for vascular headaches 
with blind spots and nausea, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for major depression 
with dysthymia (formerly diagnosed as substance-induced 
anxiety and mood disorder secondary to medication), currently 
evaluated as 50 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbosacral spine 
disability, to include lumbosacral strain with sacroiliac 
strain and spondylolysis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability.

5.  Entitlement to service connection for muscle contraction 
headaches.

6.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for headaches secondary to 
narcotic withdrawal from medication prescribed by the VA 
Medical Center.

7.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to 
December 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in December 1996 and April 2000. 



FINDINGS OF FACT

1.  Vascular headaches with blind spots and nausea are 
manifested by prostrating attacks that occur on average more 
than once a month and that interfere with vocational 
rehabilitation.

2.  Major depression with dysthymia is manifested by no more 
than chronic disturbances in mood and some occupational 
impairment.

3.  Service connection for lumbosacral strain with sacroiliac 
joint strain was denied in a February 1989 rating decision.  
The appellant did not appeal.

4.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a lumbosacral 
spine disability is duplicative.

5.  Service connection for a disability of the neck muscles 
was denied in a February 1989 rating decision.  The appellant 
did not appeal.

6.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a neck disability 
establishes post-service neck disability which was not of 
record at the time of the final rating decision. 

7.  Service connection for a vascular headaches was granted 
in February 1989 and assigned a 30 percent evaluation from 
February 17, 1988.


CONCLUSIONS OF LAW

1.  Vascular headaches with blind spots and nausea are 50 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8199-8100 (2000).

2.  Major depression with dysthymia is no more than 50 
percent disabling. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9433 (2000).

3.  The February 1989 rating decision denying service 
connection for a lumbosacral spine disability is final.  New 
and material evidence sufficient to reopen the claim has not 
been received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).

4.  The February 1989 rating decision denying service 
connection for a neck disability is final.  New and material 
evidence sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156, 
20.200, 20.201, 20.302, 20.1103 (2000).

5.  Service connection for a headache disability is already 
in effect.  38 U.S.C.A. § 1131 (West 1991).

6.  Service connection for a headache disability is already 
in effect.  38 U.S.C.A. §§ 1131, 1151 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating claims.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statements of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and her representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  The claims 
folder contains hundreds of pages of medical records from 
private sources and from treatment sought at various Air 
Force Base facilities.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, the RO issued requests for medical 
records as to each and every provider identified by the 
appellant.  It appears to the Board that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder.  VA examinations were conducted in June 1996, 
September 1996, and May 1998, wherein her headache and/or 
psychiatric disability was discussed.  Copies of these 
reports are associated with the file.  Furthermore, there is 
no indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to 
these claims.

Increased rating for vascular headaches with blind spots and 
nausea.

Service connection for vascular headaches was established in 
a July 1988 rating decision.  A 10 percent evaluation was 
assigned from March 1988.  The July 1988 rating decision was 
revised on the basis of error; 38 C.F.R. § 3.105(a) (2000), 
in February 1989 to reflect the effective date as the date of 
claim.  A 30 percent evaluation was assigned.  In May 1991, 
the Board denied the appeal from the February 1989 rating 
decision and confirmed and continued the 30 percent 
evaluation.

The appellant contends that her headache disability warrants 
a 50 percent evaluation as she has frequent headaches that 
are completely prostrating and that have interfered with her 
schooling through vocational rehabilitation.  This appeal 
stems from a December 1996 rating decision that confirmed and 
continued the 30 percent evaluation.

Headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  Headaches 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months warrant a 
30 percent evaluation.  Headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months warrant a 10 percent evaluation.  Headaches 
with less frequent attacks warrant a noncompensable 
evaluation.  38 C.F.R. § 4.124a; Diagnostic Code 8100 (2000).

The Board has reviewed hundreds of pages of medical records 
submitted by the appellant to support her contentions.  A VA 
examination was conducted in June 1996.  The report reads, 
"She reports that she usually has actual headaches on a 
daily basis, but she only had it very bad and severe once, 
occurring four to six times per month."  Her headaches 
necessitated frequent trips to the emergency room.  She had 
tried a lot of medications and the headaches were still not 
relieved.  She was taking prerequisite courses for a physical 
therapy program on a full-time basis.  She had been dropped 
from a nursing program due to being on narcotic medications 
for her headaches.  During the interview she complained of a 
headache.  She kept her eyes closed and pressed her temples 
with both hands constantly.

A VA examination was conducted in September 1996.  Her 
headaches in recent years had begun with blind spots and 
occurred 4-6 times per week.  There did not seem to be a 
precipitating factor and no pattern.  She averaged 10 
headaches a week that began by building.  Some had their 
onset in the left cranial cervical junction.  There tended to 
be nausea and she vomited on two occasions.  She had gone to 
the emergency room about two times per month for shots.  She 
treated these headaches with ice, dark glasses, time in a 
dark room, a headband and medication.  They appeared to be 
incapacitating at times inasmuch as she reported that she had 
missed school, had difficulty studying, and had to postpone 
family plans.  On examination she had a somewhat pained 
expression and appeared in mild acute discomfort.  There 
appeared to be some minor cephalic tenderness in the cranial 
cervical junction between the trapezius and 
sternocleidomastoid muscles, but was not clearly associated 
with any trigger points or clear occipital neuralgia.  Range 
of motion of the cervical spine was full without crepitation 
or contour changes, and there was no nuchal rigidity.  The 
examiner concluded that her headaches appeared to be vascular 
in origin with a probable element of classical migraine.  Her 
reported frequency was quite high at 4-6 times per week.  She 
was truly incapacitated probably every 1-2 months.  

Private treatment records from Dr. S. during 1997 and 1998 
documented evaluation and treatment for what was 
characterized as multifactorial headaches with some 
migrainous components and a definite element of occipital 
neuralgia.  The appellant received medications and underwent 
occipital nerve blocks.

Private treatment records from Dr. P. documented treatment in 
1997.  In September 1997 the appellant reported headache pain 
in the left temple and the left neck on a daily basis.  She 
reported migraine-type headaches with blind spots, 
incapacitation, possible nausea or vomiting occurring 4 times 
per month.  Sometimes the daily headaches evolved into a 
migraine headache.  Dr. P. diagnosed probable mixed tension 
vascular headaches, and indicated that the appellant might 
have a rebound analgesic headache problem.

A VA psychiatric examination was conducted in May 1989.  The 
appellant reported that she was in school but had to decrease 
her course load due to increasing headaches.

We find that the evidence supports a 50 percent evaluation 
for this headache disability.  A 30 percent evaluation 
contemplates prostrating attacks averaging once a month.  The 
appellant has presented competent evidence that she suffers 
from prostrating attacks more frequently than once a month.  
Lay testimony is competent when it regards the observable 
features or symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  We find she is competent to 
report the frequency of the headaches that render her unable 
to perform the activities of daily living.  In light of the 
great number of attempts she has made to treat her headaches 
including injection therapy, we do not doubt her credibility.  
At least one examiner has observed her during the beginning 
of a headache.  The VA examiner indicated her attacks were 
prostrating probably every 1-2 months, but the evidence 
submitted substantiates very frequent visits to multiple 
doctors with consistent complaints of headache.  The 
association of the vascular-type left temple headaches on a 
near-constant basis satisfy the requirement of a prolonged 
attack and warrant the higher evaluation.  The appellant is 
currently in a program of vocational rehabilitation through 
the VA, however she reports some inadaptability to that, and 
in fact it appears by the record that she has changed her 
course of study on a number of occasions, allegedly due to 
the headaches.  Therefore, we find that the evidence in this 
case defines a disability picture that more nearly 
approximates that which is required for the higher 
evaluation.

A higher evaluation is not available as the 50 percent 
evaluation is the maximum schedular evaluation for a headache 
disability, and no other diagnostic criteria are for 
application based on the evidence.  The Board has considered 
extraschedular evaluation below.

Major depression with dysthymia (formerly diagnosed as 
substance-induced anxiety and mood disorder secondary to 
medication.

Service connection for substance-induced anxiety and mood 
disorder secondary to medication for service connected 
vascular headaches was granted in August 1996 and assigned a 
50 percent evaluation from September 8, 1994.  In an April 
2000 rating decision, the RO recharacterized this disability 
as major depression and dysthymia, and confirmed and 
continued the 50 percent evaluation.  This appeal stems from 
the April 2000 rating decision.

Major depression and dysthymia is evaluated under the 
schedule for rating mental disorders.  38 C.F.R. § 4.130; 
Diagnostic Code 9433 (2000).  The rating criteria are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere  with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The appellant's therapist wrote a letter in January 1998 and 
indicated she had treated the appellant since 1996 for 
dysthymia.  She had made great strides and was being seen on 
an as needed basis, but had recently had an exacerbation of 
her depression.

A VA examination was conducted in May 1998.  The claims 
folder was reviewed prior to the examination and the examiner 
was familiar with the appellant.  She was attending school 
and studying psychology, but had reduced her work load due to 
her headaches.  She was doing fairly well, but had problems 
with concentration, anxiety, and her attention span every now 
and then.  She reported bouts of depression where she did not 
want to get out of bed.  She stayed anxious, irritable and 
moody.  She had frequent bouts of crying.  She was not 
sleeping well at night, got tired easily and was becoming 
increasingly frustrated.  She was having a lot of marital 
problems.  It was difficult to trust her husband due to his 
infidelity and they were not engaging in sexual relations any 
more.  She continued to live at home with her husband and her 
son.  There were no other significant changes in her living 
situation.  On mental status examination she was casually 
attired, neat and well groomed.  She was alert and oriented 
to person, place and time.  She exhibited mild psychomotor 
retardation.  She appeared sad and downcast and her mood was 
depressed.  There were no acute psychotic symptoms.  She 
denied paranoia or perceptual disturbances.  Her affect was 
constricted.  She denied suicidal ideation or intent.  Her 
cognitive functions were diminished.  Her concentration and 
attention span were fair.  Her insight and judgment were 
fair.  Recurrent moderate major depressive disorder with no 
psychotic symptoms was diagnosed, with a mood disorder 
secondary to migraine headaches.  Her Global Assessment of 
Functioning score was 57.

The appellant was under the care of Dr. L. since 1997.  A May 
1998 summary indicated that the appellant's chief complaint 
was depression with an inability to function well.  She was 
attending school.  On mental status examination she was very 
tearful and quite emotional, upset and angry while talking 
about her marital problems.  She was cooperative.  She was 
noted from time to time to have good eye contact, then 
becoming distant, worried and preoccupied and quiet.  She was 
notorious for frequent crying spells and sensitivity during 
the interview.  Her motor behavior was slowed.  Her mood was 
depressed, anxious and irritable.  Her affect was 
appropriate.  Thought processes were organized.  There were 
no hallucinations, delusions or any type of psychosis.  She 
was alert, awake and oriented to person, place and time.  
Cognition was intact, attention and concentration was fair.  
Her speech was coherent and goal-directed.  At times she 
exhibited increased volume and tone, but her speech was 
productive.  According to the examiner, she emphatically 
denied suicidal or homicidal ideation.  Her memory was intact 
and insight and judgment were appropriate.  She was seen on a 
number of occasions and was more depressed, lethargic and 
apathetic.  Her medications were adjusted with a positive 
response.  At the time of the instant evaluation, her 
depression and anxiety were fairly under control.  

The preponderance of the evidence is against a higher 
evaluation.  Competent examiners have not reported 
symptomatology that would warrant the higher evaluation.  The 
appellant has denied suicidal ideation.  There is no report 
of obsessional rituals which interfere with routine 
activities.  Her speech has been described goal-directed and 
productive.  Her depression has been described to undergo 
periods of exacerbations and at times she was in fair 
control, therefore her depression was not near-continuous and 
she continued to function independently, appropriately and 
effectively.  Although the appellant described irritability, 
she has not demonstrated any violent tendencies.  Spatial 
disorientation is not of record.  She has never demonstrated 
a neglect of personal appearance or hygiene.  Her difficulty 
is adapting to a school environment has been primarily 
attributed to her service connected migraine headache 
disability as opposed to difficulty in adapting to stressful 
circumstances.  The appellant was having marital problems, 
but still lived at home with her husband and son.  

The Board affords the evidence as reported by competent 
examiners both private and VA a high degree of probative 
value, and this outweighs the appellant's assertion that a 
higher evaluation is warranted.  The competent examiners have 
reported very little symptomatology that would warrant the 
higher evaluation.  The Board's conclusion is supported by 
the Global Assessment of Functioning score of 57 reported by 
the VA examiner.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A Global Assessment of Functioning score of 57 is 
defined as having moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
current 50 percent evaluation contemplates a moderate 
disability.  In fact, the Court in Carpenter held that there 
was a plausible basis for the Board to deny a rating in 
excess of 50 percent when the VA examiner indicated that the 
Global Assessment of Functioning score for that appellant was 
between 55 and 60.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Consideration:

In August 1996, the appellant requested referral of the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000), 
on the basis that her service connected disabilities had 
caused social and marital difficulties.  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U. S. Court of Appeals 
for Veterans Claims (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Based on the evidence of record, we find that the case does 
not present such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  Rather, we find that her symptomatology falls 
squarely within the rating criteria for all of her service 
connected disabilities.  The assigned evaluations contemplate 
interference with employment, and frequent hospitalizations 
have not been shown.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


New and Material Evidence Claims.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000). 

However, the claim may be reopened upon submission of new and 
material evidence.  When faced with a petition to reopen a 
previously and finally disallowed claim, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156 (a) (2000).  New and 
material evidence means evidence not previously submitted to 
the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration.  
It is neither cumulative nor redundant and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998)..

Lumbosacral spine disability.

Service connection for lumbosacral strain was denied in a 
July 1988 rating decision.  That rating decision was revised 
on the basis of error in February 1989, 38 C.F.R. § 3.105(a) 
(2000), and service connection for lumbosacral strain with 
sacroiliac joint strain was denied.  Notice of this rating 
decision was mailed to the appellant at her address of 
record, and she did not appeal that issue.  Therefore, the 
February 1989 rating decision is final

The evidence before the RO at the time of the February 1989 
rating decision is summarized as follows.  The appellant's 
enlistment examination was conducted in May 1979 and her 
spine and other musculoskeletal systems were normal.  She 
denied recurrent back pain.  She complained of low back pain 
with pain in the hips and legs in January 1980.  The pain was 
associated with menses.  There was no costovertebral angle 
tenderness and no muscle spasm.  Medication was prescribed 
and she was to return to the clinic as needed.  In March 1980 
she complained of low back pain.  There was left 
paravertebral spasm.  Deep tendon reflexes were 2+ and 
straight leg raising was negative.  Her separation 
examination was conducted in December 1982.  Her spine and 
other musculoskeletal systems were normal on examination.  
The appellant denied recurrent back pain.

Post-service, mild levoscoliosis was shown at T-12 and no 
other deformities were noted on X-ray in June 1986.  In June 
1987 she had a resolving ligament strain of the sacral spine.  
On VA examination in May 1988, the appellant reported the 
onset of lumbosacral pain in 1980 and denied any traumatic 
incident.  Chronic lumbosacral strain was diagnosed although 
there were no lumbosacral abnormalities on X-ray.  On VA 
examination in January 1989, she reported right sacroiliac 
pain.  Right sacroiliac strain was diagnosed.  X-rays 
revealed there was no arthritis or other pathology in the 
lumbosacral spine or sacroiliac joints.

The evidence associated with the claims folder in relation to 
the petition to reopen the claim for service connection for a 
lumbosacral spine disability is summarized as follows.  
Magnetic resonance imaging of the lumbar spine in June 1994 
was normal.  In August 1994 records from Dr. J., the 
appellant reported low back pain dating back to 1986.  Lumbar 
facet syndrome affecting her right side was diagnosed.  
Computed tomography scan of the lumbar spine in January 1993 
revealed questionable spondylolysis at L5-S1.  Dr. T. 
diagnosed spondylolysis at L5-S1 in March 1993.  A bone scan 
in April 1993 was normal, and X-rays revealed degenerative 
changes involving the L5-S1 apophyseal and poorly 
demonstrated spondylosis.  She was treated in 1994 and 1995 
with lumbar epidural steroid injections, myofascial trigger 
point injections, and lumbar facet injections.  Dr. F.'s 
records in 1996 documented a finding of low back pain that 
was not attributed to discogenic or posterior column causes.  
Dr. F. treated the appellant for lumbar spondylolysis, 
spondylolisthesis and facet syndrome.

A VA examination of her back was conducted in September 1996.  
The appellant reported the onset of low back pain in service 
without any history of injury.  She complained of chronic low 
back pain of varying severity.  The examiner opined that the 
appellant's back pain was compatible with degenerative 
changes at L5-S1 apophyseal joint which was compatible with 
lumbar facet syndrome.  The etiology of the lumbar facet 
syndrome was secondary to the degenerative changes at the 
apophyseal joints.

Records from Dr. C. in 1997 documented a diagnosis of a 
symptomatic pars defect on the right at L5, and at that time 
the appellant was reporting a 13-15-year history of 
progressive back pain.  Private records in 1997 and 1998 
documented treatment for spondylosis and lumbar/sacroiliac 
joint hypermobility.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.  Service connection 
was denied in February 1989 on the basis that post-service 
back diagnoses had not been attributed to service by 
competent evidence.  In other words, there was competent 
evidence of inservice back complaints, followed by a period 
of no complaints, and a normal separation examination.  There 
was a long span of time after service before any back 
complaints were of record.  The RO concluded that the 
inservice complaints had resolved prior to separation, and 
that no competent examiner had attributed a post-service 
diagnosis to service.

The evidence submitted in support of the petition to reopen 
the claim fails to cure the evidentiary defect that existed 
at the time of the February 1989 rating decision.  The 
appellant has submitted multiple additional post-service 
diagnoses regarding her lumbar spine.  However, no competent 
examiner has attributed any of these to service, an inservice 
injury, or her inservice complaints.  The evidence 
established by the service medical records remains unchanged.  
The appellant's assertions that she had the onset of back 
pain in service was of record at the time of the February 
1989 rating decision.  The evidence submitted in support of 
her petition to reopen the claim is duplicative of what was 
before the RO at the time of the prior final decision.  The 
addition of other post-service lumbosacral spine diagnoses 
does not change the fact that none have been attributed to 
service, and therefore they are not new and material.  The 
mere confirming of a previously known fact is cumulative and 
therefore not new and material.  Sagainza v. Derwinski, 1 
Vet. App. 575, 579 (1991); Godwin v. Derwinski, 1 Vet. 
App. 419, 424 (1991).

Neck disability.

Service connection for a disability of the neck muscles was 
denied in a February 1989 rating decision.  The appellant was 
properly notified of this decision and did not perfect an 
appeal as prescribed, therefore the February 1989 rating 
decision is final.  The Board does not accept the appellant's 
contention that she did not receive notice of the February 
1989 rating decision and denial of her claim for service 
connection for a neck disability in light of the fact that 
the notice of the decision was mailed to her address of 
record and she perfected an appeal to the Board of another 
issue decided in that same rating decision.

The evidence before the RO at the time of the February 1989 
rating decision is summarized as follows.  No neck 
abnormality was noted in the May 1979 enlistment examination.  
The appellant was evaluated by a physical therapist after 
what was characterized as a minor whiplash injury in November 
1980.  She had no problems until late January when she 
developed headaches and a pulling and achiness in her neck.  
Neck range of motion was within normal limits except for very 
minimal limitation in left rotation, and minimal discomfort 
on right rotation.  After 8 treatments her neck range of 
motion was normal.  No neck abnormalities were noted or 
reported in the December 1982 separation examination.

A VA examination conducted in January 1989 revealed no 
limitation of motion in the cervical spine.  There was 
tenderness to palpation of the first cervical vertebral area 
on the left but no muscle spasm.  There was no arthritis or 
abnormality in the cervical spine on X-ray examination.  No 
neck abnormality was diagnosed.

The appellant submitted the following evidence in support of 
the petition to reopen the claim.  X-ray of the cervical 
spine in September 1993 revealed some straightening that was 
likely secondary to paravertebral muscle spasm and/or 
positioning without any other abnormality noted.  Preliminary 
X-rays in August 1996 revealed a possible cervical disc 
protrusion.  Dr. F.'s evaluation in November 1996 documented 
minimal degenerative changes in the neck.  His later 
treatment records indicated cervicalgia and probably primary 
myofascial pain.  Physical therapy evaluation and treatment 
records from January 1998 documented therapy for cervical 
hypermobility with joint dysfunction and muscle spasm.

The February 1989 denial was based on a finding of no current 
disability.  The VA examination had revealed no neck 
abnormality on X-ray, although some tenderness in the area 
was noted on palpation.  The evidence submitted in support of 
the claim cures that evidentiary defect, in that evidence of 
current neck disability has been presented.  Therefore, the 
evidence is new and material and the petition to reopen the 
claim is granted.  

The Board finds that the duty to assist the appellant has not 
been met, as she has not been afforded notice of the evidence 
missing and necessary to substantiate her claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Therefore, for these reasons, a Remand is 
required.  


Service connection for muscle contraction headaches, and 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for headaches secondary to 
narcotic withdrawal from medication prescribed by the VA 
Medical Center.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

The statute that governs the award of benefits for persons 
disabled by treatment in a VA facility, 38 U.S.C.A. § 1151, 
provides in pertinent part, for compensation for a qualifying 
additional disability or death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  

The appellant is service connected for headaches, and in 
receipt of a compensation award for such.  Service connection 
was granted in a July 1988 rating decision (revised in 
February 1989 on the basis of 38 C.F.R. § 3.105(a) error) for 
vascular headaches with headache blind spots and nausea from 
February 17, 1988.  Her headache disability has been 
evaluated under the Diagnostic Code for migraine headaches.  
In service, tension, sinus and migraine headaches were 
diagnosed.  Her headaches at various times have been 
characterized as vascular, migraine, tension, muscle 
contraction, cervicogenic, narcotic withdrawal, and mixed.  
There is little agreement among the medical professionals as 
to the cause of her headache disability.  The award 
contemplates the symptomatology associated with her service 
connected vascular headaches as well as the symptomatology 
associated with her other headaches, in fact the 
symptomatology is the same.  So although the RO characterized 
the type of headache for which service connection was granted 
as vascular, the result is that service connection for a 
headache disorder has been granted.  Therefore, 
"additional" service connection for a headache disability 
of a different etiology or variety is not possible when 
service connection for a headache disability is already in 
effect.  Even if service connected for many types of 
headaches were granted, the rating schedule specifically 
requires the avoidance of "pyramiding" or evaluating the 
manifestations of the same disability under various 
diagnoses, 38 C.F.R. § 4.14 (2000) and additional benefits 
would not be available.  Additional discussion by the Board 
of the medical evidence in this case would constitute a waste 
of appellate resources.

The Board acknowledges that it has decided the present 
appeal on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced 
by the decision herein.  The appellant was denied by the RO 
on the basis that the claims were not well grounded.  The 
Board has denied the claims on the basis that service 
connection for a headache disability is already in effect.  
The result is the same.  See Meyer v. Brown, 9 Vet. App. 
425, 431 (1996).  


ORDER

A 50 percent evaluation for vascular headaches with blind 
spots and nausea is granted, subject to the controlling 
regulations applicable to the payment of monetary awards.  An 
increased rating for major depression with dysthymia is 
denied.  The petition to reopen claims for service connection 
for a lumbosacral spine disability, to include lumbosacral 
strain with sacroiliac strain and spondylolysis is denied.  
The petition to reopen the claim for service connection for a 
neck disability is granted.  Service connection for muscle 
contraction headaches is denied.  Compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for headaches 
secondary to narcotic withdrawal is denied.  



REMAND

Neck disability.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  This Remand serves as notice that competent evidence 
linking a current neck disability to an inservice disease or 
injury has not been presented.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2000).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  This Remand serves as notice that 
competent evidence that a neck disability is due to a 
service connected disability has not been presented, nor has 
competent evidence that a service connected disability has 
aggravated a neck disability been presented.  Rather, some 
evidence has been presented that indicates the appellant's 
service connected headaches have a cervicogenic component.  
However, the appellant is already service connected for 
headaches, and additional benefits are not authorized for 
the aggravation of a service connected disability by non-
service connected causes.

Total rating based on individual unemployability.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16, (2000).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. 
§§ 4.16(a),4.19 (2000), Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).

In turning to the facts of the instant appeal, the Board 
notes that service connection is in effect for major 
depression with dysthymia (50 percent disabling) and 
headaches (assigned a 50 percent evaluation by the Board in 
the instant decision).  Thus, as the appellant meets the 
schedular requirements for a total disability evaluation 
based on individual unemployability, it must next be 
determined whether the appellant's service-connected 
disabilities renders her unemployable.  In making this 
determination, the Board must consider the effects of a 
veteran's service-connected disability or disabilities in 
context of her employment and educational background.  
Fluharty v. Derwinski, 2 Vet. App. 409, 412- 13 (1992).

The appellant has two years of college education.  She was 
enrolled in a program of vocational rehabilitation through 
the VA since 1993 working towards her Bachelor's degree.  She 
changed her major four times because of her disabilities.  
She has missed classes because of the medication she is 
prescribed.  She claimed she became too disabled to work 
beginning in January 1996.  Her participation in the 
vocational rehabilitation program suggests her belief as well 
as her counselor's in her employability at the conclusion of 
her studies, however the vocational rehabilitation folder has 
not been associated with the claims folder.  Furthermore, the 
RO should re-consider the claim in light of the Board's 
allowance of a higher evaluation for service connected 
headaches.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associated 
the vocational rehabilitation folder with 
the claims folder.

2.  The RO should issue a Supplemental 
Statement of the Case that considers the 
claim for a total rating for compensation 
based on individual unemployability in 
light of the assignment of an increased 
evaluation for service connected 
headaches.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



